Citation Nr: 1032654	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
residuals of a shrapnel wound to the chin, manifested as a scar.   

2.  Entitlement to service connection for a pulmonary disability, 
to include chronic bronchitis and asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse

 

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from December 1967 to December 1969, to include combat duty in 
Vietnam, and in the United States Navy from January 1975 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The claims were remanded by the 
Board in July 2009 for additional evidentiary development.   

The Veteran appeared at a Travel Board Hearing before the 
undersigned in November 2007.  A transcript is associated with 
the claims file.  

The issue of entitlement to service connection for a chronic lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a very small scar on the chin, which is the only 
residual of a shrapnel wound to the face; the scar is superficial 
and difficult to see on examination, is painful on examination 
and during shaving, is stable, and is not productive of any 
underlying tissue, nerve, or bone damage.   




CONCLUSION OF LAW

The criteria for a 10 percent initial disability evaluation for 
residuals of a shrapnel wound to the chin, manifested as a scar, 
but no more than 10 percent, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 
7800, 7804 (2008); 38 C.F.R. § 4.118 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In a July 2009 VCAA letter to the Veteran, he was informed about 
the information and evidence not of record that is necessary to 
substantiate his increase rating claim, the information and 
evidence that VA will seek to provide, and the information and 
evidence the claimant is expected to provide.  In addition, an 
additional VA letter provided the Veteran notice regarding the 
evidence and information needed to establish a disability rating 
and effective dates, as outlined in Dingess-Hartman.  
While this was subsequent to the initial unfavorable rating 
action, the Veteran was provided with a supplemental statement of 
the case which re-adjudicated his claim after remedial notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by re-adjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

Also, the Veteran is represented by the Veterans of Foreign Wars 
of the United States, and that organization is presumed to have 
knowledge of what is necessary to substantiate claims for higher 
initial ratings.  Neither the Veteran nor his representative have 
pled prejudicial error with respect to the content or timing of 
VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes post-service pertinent medical records and the 
Veteran's service treatment records.   Additionally, the Veteran 
has been afforded multiple VA examinations which address the 
current level of disability associated with his residuals of a 
shrapnel injury to the chin.  No further medical development is 
needed with respect to the claim for an increase.  See 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4).  

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis

The Veteran is currently in receipt of a noncompensable rating 
for residuals of a shrapnel wound to the chin.  He asserts that 
the disability is manifested by a painful scar, and that as such, 
he should be entitled to compensation.  Essentially, he believes 
that his condition is of a greater severity than that 
contemplated by his current zero percent evaluation.  

In September 2004, the Veteran was afforded a comprehensive VA 
examination to determine the exact nature of the residuals of his 
service-connected shrapnel wound.  Radiographic evidence did not 
indicate that any remnants of a shell fragment were present in 
the chin, and no bone damage was noted.  Essentially, the Veteran 
was found to have an "almost invisible entrance wound over the 
chin, with a barely palpable, tiny nodule in the deep 
subcutaneous region."  No other residuals were noted .  

Subsequent to this examination, the Veteran asserted that his 
scar caused numbness and pain, and was a constant irritant to 
him.  He stated that he was forced to use a special type of 
shaving chemical, as using a razor irritated the scar.  The 
Board, in noting the contentions of the Veteran, and in noting 
that the September 2004 VA opinion was somewhat dated, scheduled 
the Veteran for a new VA examination.  The associated report, 
dated in November 2009, reported the Veteran's contentions of 
numbness, and stated that the Veteran felt tenderness when the 
examiner palpated the scar.  As for the scar itself, the examiner 
could not, upon close inspection, locate the scar without the 
Veteran pointing to where he had complaints.  The examiner stated 
that there was "no visible scar," and that the texture of the 
claimed scar area was normal.  She did state that there was a 
palpable "dimple" on the Veteran's chin, and that this was the 
source of pain for the Veteran.  There was no noted elevation, 
depression, induration, disfigurement, underlying soft tissue 
loss or damage, and no adherence to the underlying tissue.  Also, 
the scar was not noted to produce an impairment in motion.  

The Veteran did receive a shrapnel wound to his chin; however, 
based on the evidence of record, the only currently noted 
manifestation of this service-connected disability is a "tiny" 
scar appearing on the chin, which is not productive of muscle, 
bone, or nerve loss.  As such, the disorder is to be rated under 
the diagnostic criteria applicable for scars.  

The criteria for evaluating scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through Diagnostic Code 7805, were revised 
effective October 23, 2008.  This revision is specifically 
limited to claims filed on or after October 23, 2008, and in this 
case, the Veteran's initial claim (from which the initial rating 
action stems) for service connection was received prior to that 
date.  Accordingly, the revised schedular rating criteria are not 
applicable in this case and those in effect prior to October 23, 
2008 must be applied.  Under the applicable pre-revision 
criteria, disfigurement of the head, face, or neck is rated under 
Code 7800.  In order for a compensable rating (10 percent)  to be 
given under this provision, the Veteran must exhibit one 
characteristic of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  The characteristics of 
disfigurement, as defined by regulation, are: (1) scar five or 
more inches (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 
square centimeters); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and (8) 
skin indurate and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.   The Veteran does not 
exhibit one of these characteristics, and thus cannot be given 
compensation under Code 7800.  

The Veteran's scar is best categorized as a very minor scar that 
causes pain on occasion (while shaving) as well as numbness.  
There is no instability in the Veteran's scar, and no underlying 
tissue damage.  While the 2009 examiner had difficulty noting the 
location of the scar, she did report that there is a "dimple" 
on the chin which is tender on examination, and this fact was 
also noted in the earlier 2004 examination report.  Thus, there 
is some pain and discomfort associated with the scar, despite its 
miniscule size.  Given this, the Board concludes that the Veteran 
has a superficial scar that is painful on examination.  Pre-
revision Code 7804 provides for a maximum schedular rating of 10 
percent when those conditions exist, and the Board will thus 
assign a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  

As the Veteran's scar is not disfiguring, is not productive of 
limitation of motion, and is superficial in nature, the Board 
notes that the 10 percent rating assigned in this decision is the 
maximum schedular rating available for his service-connected 
residuals of a shrapnel wound to the chin (the only manifestation 
is a scar).  It is further noted that there is nothing so unique 
to the Veteran's scarring as to be considered outside of the 
norm, and the rating criteria in Code 7804 (2008) more than 
adequately contemplates the complaints of pain and numbness 
associated with the Veteran's very small chin scar.  As such, 
there is no need to consider application of an extraschedular 
rating.   See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 
Vet. App. 111 (2008).

In reaching this determination that the Veteran is not entitled 
to a rating in excess of  the maximum schedular 10 percent (i.e. 
he is not entitled to extraschedular consideration), the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against a rating in excess of 10 percent.  38 
U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 10 percent initial disability evaluation for residuals of a 
shrapnel wound to the chin, manifested as a scar, is granted, 
subject to the statutes and regulations applicable to the payment 
of VA monetary benefits.   


REMAND

The Board, in a July 2009 decision, determined that new and 
material evidence did exist to reopen a claim for entitlement to 
service connection for a lung disability, to include as secondary 
to presumed exposure to herbicides in the Republic of Vietnam.  
In a remand order associated with the decision to reopen, the 
Board ordered that the Veteran be afforded a VA pulmonary 
examination for the purpose of determining the etiology of a 
chronic lung condition, to include chronic bronchitis.  
Specifically, the Board asked for an opinion addressing a 
relationship between a current lung disability and exposure to 
herbicides, lead paints, and asbestos in service, with an 
additional opinion addressing the role tobacco usage played in 
the onset of the disorder also being requested.  While an 
examination was afforded to the Veteran pursuant to this 
directive, the associated report is rather cursory in nature, and 
does not fully address the contended relationship between a 
current lung disorder and service, to include exposure to 
herbicides in Vietnam, and to asbestos and other solvents aboard 
ship.  

The Veteran had combat service in Vietnam as a U.S. Marine, and 
then spent many years aboard ships as a sailor in the U.S. Navy.  
The Veteran's service treatment records, in July 1987, do note 
complaints of wheezing, "whistling," and cough.  Post-service, 
there is a note from the Veteran's Navy physician which states 
that chronic bronchitis "may be" related to herbicides in 
service, and it is also indicated that a current lung disability 
could possibly be related to exposure to toxic lead paints and 
asbestos aboard ships.   It is also noted that the Veteran has an 
extensive history of tobacco use (which is considered willful 
misconduct by VA, and precludes the award of service connection 
when such substance abuse is the sole cause for a current 
disorder).  

The Veteran was afforded a VA pulmonary examination in November 
2009.  In the associated report, the examiner diagnosed the 
Veteran with asthma, and as she did not find chronic bronchitis 
after pulmonary function testing, no opinion was made with 
respect to tobacco abuse.  With regard to the contended 
relationship to herbicides, asbestos, and paints/solvents, the 
examiner stated that she could offer no opinion on this without 
resort to speculation.  Medical literature was cited, whereby the 
examiner noted that cigarette smoke, mold, and noxious fumes 
"can" cause allergic reactions and asthma.  Cigarette smoking 
was noted to be associated with an increased risk for developing 
asthma; however, the examiner did not specifically address the 
Veteran's smoking, or his exposure to other chemicals, as 
possible causative agents for a current lung condition.  
Essentially, the examiner made a cursory statement that she could 
not resolve the issue of causation without resort to speculation, 
without specifically addressing why she could only speculate on 
etiology.  She made vague references to medical literature on 
what some common potential risk factors are for asthma; however, 
at no time did she discuss the Veteran's specific history of in-
service exposure (or his smoking) and the role (or lack thereof) 
of that exposure in the eventual development of a lung condition. 

As this is the case, the Board finds that the 2009 medical 
opinion does not adequately address the questions issued by the 
Board in its earlier remand.  Veterans, as a matter of law, have 
a right to full compliance with Board instructions issued in the 
development of their claims.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As such, a new examination is required which 
specifically addresses what, if any, role the Veteran's in-
service exposure to herbicides, asbestos, and lead-based paints 
played in the development of any current lung disability 
(bronchitis, asthma, etc.).  The examination should be conducted 
by someone other than the physician who conducted the November 
2009 examination, and the new examiner is reminded that the 
phrase "without resort to speculation" should  only be used when 
reflecting the limitations of knowledge in the medical community 
at large, and not those of a particular examiner.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

 1.  Ensure all development actions required 
by the VCAA have been accomplished.  

2.  Schedule the Veteran for a VA pulmonary 
examination (with a physician other than the 
one who conducted the November 2009 
examination) for the purposes of determining 
the nature, approximate onset date, and/or 
etiology of any lung disease, to include 
chronic bronchitis and asthma, which is 
currently present.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that is currently 
present, to include chronic bronchitis 
and asthma, began during service or is 
causally linked to any incident of the 
two periods of active service, to 
include documented in-service 
treatment for acute bronchitis, chest 
pains with wheezing, and exposure to 
asbestos, lead paint, or herbicide 
agents while in service in the 
Republic of Vietnam.  The examiner is 
asked to opine as to what, if any, 
impact tobacco abuse has had on the 
origins of current chronic bronchitis 
or asthma.  

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; 
less likely weighs against the claim.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim.  If the 
benefits sought on appeal are denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


